Citation Nr: 1111087	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-32 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, including service in Vietnam.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of service connection for PTSD, the Veteran's Defense Department Form 214, Report of Separation from Active Duty, does not reveal any award indicative of combat.  After the Veteran appealed his claim to the Board, but prior to any Board decision, newly enacted regulation 38 C.F.R. § 3.304(f)(3)(2010) went into effect.  The new regulatory provision requires that: a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

In this case, as the Veteran's stressor contentions include seeing the bodies of dead Vietnamese soldiers, knowing several soldiers who died in Vietnam, seeing the truck in front of him hit a land mine, and being in an area under heavy and mortar attack by the enemy, his contentions include the fear of hostile military activity while in Vietnam.  Although there are several VA diagnoses of PTSD on file, including by a VA psychologist in a VA treatment record dated in July 2007, no psychologist or psychiatrist has specifically relate the diagnosis to a confirmed service stressor or to fear of hostile military action.  Consequently, additional development on this issue is warranted.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2010), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).  

Therefore, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records pertinent to treatment for PTSD since February 2008, which is the date of the most recent treatment reports.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the RO/AMC should obtain and associate with the file all records that are not currently on file.  If the RO/AMC is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible.  

2.  The RO/AMC will afford the Veteran an additional opportunity to provide information as to any claimed stressors occurring during his military service.  A reasonable time for response will be afforded the Veteran.

3.  After the above, the RO/AMC will review the Veteran's claim service connection for PTSD and consider 38 C.F.R. 
§ 3.304(f)(3)(2010).  If the evidence is insufficient, the RO/AMC must then, in accordance with § 3.304(f)(3), schedule the Veteran for a VA examination at an appropriate location with a health care provider of suitable background (psychiatrist/ psychologist) and experience to provide an opinion as to whether or not he currently has PTSD that was caused by his active duty service.  The following considerations will govern the examination:

a.  The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with this examination.   The examination report must reflect review of pertinent material in the claims folder.  

b.  After reviewing the claims file and examining the Veteran, the examiner must provide an opinion as to whether or not the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, to include whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressors.   

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state. 

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  


Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

4.  Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Following completion of all indicated development, the RO/AMC will readjudicate the claim for service connection for PTSD, considering any and all evidence that has been added to the record since its last adjudicative action.  If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his representative will then be given an appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


